                                          Case 5:20-cv-00363-BLF Document 112 Filed 02/11/21 Page 1 of 1




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                           NORTHERN DISTRICT OF CALIFORNIA

                                   5                                       SAN JOSE DIVISION

                                   6

                                   7     REVEAL CHAT HOLDCO LLC, et al.,                 Case No. 20-cv-00363-BLF
                                   8                  Plaintiffs,
                                                                                         ORDER CONTINUING CASE
                                   9            v.                                       MANAGEMENT CONFERENCE TO
                                                                                         MAY 13, 2021
                                  10     FACEBOOK, INC.,
                                  11                  Defendant.

                                  12
Northern District of California
 United States District Court




                                  13         The Court has received the parties’ stipulation requesting a continuance of the February 25,

                                  14   2021 case management conference. Accordingly, the case management conference is

                                  15   CONTINUED to May 13, 2021.

                                  16         IT IS SO ORDERED.

                                  17

                                  18   Dated: February 11, 2021

                                  19                                                 ______________________________________
                                                                                     BETH LABSON FREEMAN
                                  20                                                 United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
